DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,004,086 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made.
Instant app# 17/308,870

Patent No, 11,004,086 B2
1. A computer-implemented method for reporting lost items, comprising:

receiving, via one or more computing devices, a user selection of a lost item reporting link presented on a webpage, the webpage with the lost item reporting link being presented on a display associated with another computing device and being associated with an entity;

initiating, via the one or more computing devices, presentment on the display, in response to the user selection of the lost item reporting link, a graphical user interface to solicit lost item recovery information; 

determining whether a transaction identifier is received at the one or more computing devices; 

receiving, via the one or more computing devices, the lost item recovery information via the graphical user interface, the lost item recovery information concerning a lost item; 















preparing a lost and found report based on the lost item recovery information; 

initiating electronic transmission of the lost and found report to the entity based on contact information for the entity; 

and initiating electronic transmission of a notification concerning the lost item to a customer based on customer contact information.
1. A computer-implemented method for reporting lost items, comprising: 

receiving, via one or more computing devices, a user selection of a lost item reporting link presented on a webpage, the webpage with the lost item reporting link being presented on a display associated with another computing device and being associated with an entity; 

initiating, via the one or more computing devices, presentment on the display, in response to the user selection of the lost item reporting link, a graphical user interface to solicit lost item recovery information; 

determining whether a transaction identifier is received at the one or more computing devices; 

receiving, via the one or more computing devices, the lost item recovery information via the graphical user interface, the lost item recovery information concerning a lost item and including at least (i) a designation of the entity, (ii) description of lost item, (iii) customer contact information, and (iv) shipping information for the lost item if it is determined that the transaction identifier is not received; or receiving, via the one or more computing devices, the lost item recovery information via the graphical user interface, the lost item recovery information concerning a lost item and including at least (i) a designation of the entity, and (ii) description of lost item if it is determined that the transaction identifier is received; 

preparing a lost and found report based on the lost item recovery information; 

initiating electronic transmission of the lost and found report to the entity based on contact information for the entity; 

and initiating electronic transmission of a notification concerning the lost item to a customer based on the customer contact information.
2. A computer-implemented method of claim 1, wherein the lost item recovery information being received includes a list of a plurality of different physical establishment locations associated with the entity.
2. A computer-implemented method of claim 1, wherein the lost item recovery information being received via the graphical user interface includes a list of a plurality of different physical establishment locations associated with the entity.
3. A computer-implemented method of claim 1, wherein the receiving the lost item recovery information comprises retrieving the customer contact information based on the transaction identifier.
3. A computer-implemented method of claim 1, wherein the receiving the lost item recovery information via the graphical user interface comprises retrieving the customer contact information based on the transaction identifier.
4. A computer-implemented method of claim 3, wherein the lost item recovery information being received includes a list of a plurality of different physical establishment locations associated with the entity.
4. A computer-implemented method of claim 3, wherein the lost item recovery information being received via the graphical user interface includes a list of a plurality of different physical establishment locations associated with the entity.
5. A computer-implemented method of claim 1, wherein the computer-implemented method comprises: facilitating return of the lost item to the customer based on the customer contact information if the notification is a found notification.
5. A computer-implemented method of claim 1, wherein the computer-implemented method comprises: facilitating return of the lost item to the customer based on the customer contact information if the notification is a found notification.
6. A computer-implemented method of claim 5, wherein the lost item recovery information being received includes a list of a plurality of different physical establishment locations associated with the entity.
6. A computer-implemented method of claim 5, wherein the lost item recovery information being received via the graphical user interface includes a list of a plurality of different physical establishment locations associated with the entity.
7. A computer-implemented method of claim 1, wherein it is determined that the transaction identifier is received, and wherein the transaction identifier is associated with at least one customer reservation.
7. A computer-implemented method of claim 1, wherein it is determined that the transaction identifier is received, and wherein the transaction identifier is associated with at least one customer reservation.
8. A computer-implemented method of claim 1, wherein the computer-implemented method comprises: computer program code for generating a transaction log.
8. A computer-implemented method of claim 1, wherein the computer-implemented method comprises: computer program code for generating a transaction log.
9. A computer-implemented method of claim 8, wherein the transaction log includes a chain of custody associated with the lost item.
9. A computer-implemented method of claim 8, wherein the transaction log includes a chain of custody associated with the lost item.
Claims 14-22
Claims 10-18


The claims of Patent 11,004,086 disclose all the features of claims of the instant application 17/308,870 with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having claims 1-18 of Patent 11,004,086 to modify the claims to achieve the features of claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-9 and 12-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (US PGPUB: 20040002998 Published: Jun. 1, 2004 hereinafter “Takahashi”) in view of Vermilye (US PGPUB: 20100223245 A1, Filed Dated: Feb. 18, 2010)
Regarding independent claim 1, Takahashi teaches: A computer-implemented method for reporting lost items, comprising: 
receiving, via one or more computing devices, a user selection of a lost item reporting link presented on a webpage, the webpage with the lost item reporting link being presented on a display associated with another computing device and being associated with an entity; (Takahashi ─ [0176-0177] When the owner of a lost item accesses the found-item information management server 100 from the terminal 203 in order to report the lost item, the terminal 203 displays a lost-item reporting screen. FIG. 11 shows an example of a lost-item reporting screen 30. Lost location 33 shown in Fig. 11.) 
initiating, via the one or more computing devices, presentment on the display, in response to the user selection of the lost item reporting link, a graphical user interface to solicit lost item recovery information; (Takahashi ─ [0176-0177] When the owner of a lost item accesses the found-item information management server 100 from the terminal 203 in order to report the lost item, the terminal 203 displays a lost-item reporting screen. FIG. 11 shows an example of a lost-item reporting screen 30.)
receiving, via the one or more computing devices, the lost item recovery information via the graphical user interface, the lost item recovery information concerning a lost item; (Takahashi ─ [0176-0177] When the owner of a lost item accesses the found-item information management server 100 from the terminal 203 in order to report the lost item, the terminal 203 displays a lost-item reporting screen. FIG. 11 shows an example of a lost-item reporting screen 30. [0082] [0177] The lost-item reporting processor 150 registers information about a reported lost item in the lost-item information DB 110. Fig. 11 element 33; The lost-item reporting screen 30 includes a reporter information display area 31, a lost date and time input area 32, a lost location input area 33, a lost-item name input area 34, a feature information input area 35, an image registration area 36, a particular information input area 37, and a disclosure permission/inhibition flag input area 38.)
preparing a lost and found report based on the lost item recovery information; initiating electronic transmission of the lost and found report to the entity based on contact information for the entity; (Takahashi ─ [0063] If the found-item information registered by the finder and the lost-item information registered by the owner are compared and determined as matching each other by the found-item information management server 100, then a matching notification is sent from the found-item information management server 100 to the terminal 203.)
and initiating electronic transmission of a notification concerning the lost item to a customer based on customer contact information. (Takahashi ─ [0063] [0141] If the found-item information registered by the finder and the lost-item information registered by the owner are compared and determined as matching each other by the found-item information management server 100, then a matching notification is sent from the found-item information management server 100 to the terminal 203. The matching notification is sent as e-mail, for example. The match determining unit 180 sends information about a list of similar found-item information to the terminal 203. The terminal 203 displays the list of similar found-item information on its display monitor.)
Takahashi does not explicitly teach: determining whether a transaction identifier is received at the one or more computing devices;
However, Vermilye teaches: determining whether a transaction identifier is received at the one or more computing devices; (Vermilye − UID is transaction identifier received during check-in for example a hotel check in. [0025-0026] In accordance with the invention the UID is comprised of a unique identification number constructed against an algorithm having at least the following elements owner's identification and related contact information within a generated identification record. [0040] According to a further aspect of the invention, the UID can be part of or comprise an airline check-in procedure and can be an additional identifier utilized within any airline, travel industry or common carrier check-in procedure.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have combined the teaching of Vermilye with the teaching of Takahashi as both inventions are related to reporting items lost by a user(s) and tracking the status of the lost item(s). Adding the teaching of Vermilye to include UID services for tracking items during travel. Providing improve process locating items missing with label identification for customer items during travel.
Regarding dependents claim 2, Takahashi, and Vermilye discloses all the features with respect to claim 1 as outlined above
Takahashi teaches: wherein the lost item recovery information being received includes a list of a plurality of different physical establishment locations associated with the entity. (Takahashi − [0088] FIG. 5 is a diagram showing a data structure of the lost-item information DB 110. a column of location information. Fig. 11, display where location information of lost item(s) can be received.)
Regarding dependents claim 3, Takahashi, and Vermilye discloses all the features with respect to claim 1 as outlined above
Takahashi does not explicitly teach: transaction identifier. 
However, Vermilye teaches: wherein the receiving the lost item recovery information comprises retrieving the customer contact information based on the transaction identifier. (Vermilye − UID is transaction identifier received during check-in for example a hotel check in. [0025-0026] In accordance with the invention the UID is comprised of a unique identification number constructed against an algorithm having at least the following elements owner's identification and related contact information within a generated identification record. [0040] According to a further aspect of the invention, the UID can be part of or comprise an airline check-in procedure and can be an additional identifier utilized within any airline, travel industry or common carrier check-in procedure.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have combined the teaching of Vermilye with the teaching of Takahashi as both inventions are related to reporting items lost by a user(s) and tracking the status of the lost item(s). Adding the teaching of Vermilye to include UID services for tracking items during travel. Providing improve process locating items missing with label identification for customer items during travel.
Regarding dependents claim 4, Takahashi, and Vermilye discloses all the features with respect to claim 3 as outlined above
Takahashi teaches: wherein the lost item recovery information being received includes a list of a plurality of different physical establishment locations associated with the entity. (Takahashi − [0088] FIG. 5 is a diagram showing a data structure of the lost-item information DB 110. a column of location information. Fig. 11, display where location information of lost item(s) can be received.)
Regarding dependents claim 5, Takahashi, and Vermilye discloses all the features with respect to claim 1 as outlined above
Takahashi teaches: wherein the computer-implemented method comprises: facilitating return of the lost item to the customer based on the customer contact information if the notification is a found notification. (Takahashi ─ [0063] If the found-item information registered by the finder and the lost-item information registered by the owner are compared and determined as matching each other by the found-item information management server 100, then a matching notification is sent from the found-item information management server 100 to the terminal 203. The matching notification is sent as e-mail, for example.)
Regarding dependents claim 6, Takahashi, and Vermilye discloses all the features with respect to claim 5 as outlined above
Takahashi teaches: wherein the lost item recovery information being received includes a list of a plurality of different physical establishment locations associated with the entity. (Takahashi − [0088] FIG. 5 is a diagram showing a data structure of the lost-item information DB 110. a column of location information. Fig. 11, display where location information of lost item(s) can be received.)
Regarding dependents claim 7, Takahashi, and Vermilye discloses all the features with respect to claim 1 as outlined above
Takahashi does not explicitly teach: wherein it is determined that the transaction identifier is received, and wherein the transaction identifier is associated with at least one customer reservation.
However, Vermilye teaches: wherein it is determined that the transaction identifier is received, and wherein the transaction identifier is associated with at least one customer reservation. (Vermilye − UID is transaction identifier received during check-in for example a hotel check in. [0025-0026] In accordance with the invention the UID is comprised of a unique identification number constructed against an algorithm having at least the following elements owner's identification and related contact information within a generated identification record. [0040] According to a further aspect of the invention, the UID can be part of or comprise an airline check-in procedure and can be an additional identifier utilized within any airline, travel industry or common carrier check-in procedure.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, to have combined the teaching of Vermilye with the teaching of Takahashi as both inventions are related to reporting items lost by a user(s) and tracking the status of the lost item(s). Adding the teaching of Vermilye to include UID services for tracking items during travel. Providing improve process locating items missing with label identification for customer items during travel.
Regarding dependents claim 8, Takahashi, and Vermilye discloses all the features with respect to claim 1 as outlined above
Takahashi does not explicitly teach: wherein the computer-implemented method comprises: computer program code for generating a transaction log.
However, Vermilye teaches: wherein the computer-implemented method comprises: computer program code for generating a transaction log. (Vermilye − [0025] In accordance with the invention the UID is comprised of a unique identification number constructed against an algorithm having at least the following elements: [0026] The inventive UID generated against the algorithm is unique to an article thereby causing each article affixed with a tag or imprint containing the UID to be unique and identifiable. Every generated UID is contained within a central database operated by a central records agency and is associated with all of the elements mentioned above that is unique to the owner or user of the UID.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have combined the teaching of Vermilye with the teaching of Takahashi as both inventions are related to reporting items lost by a user(s) and tracking the status of the lost item(s). Adding the teaching of Vermilye to include UID services for tracking items during travel. Providing improve process locating items missing with label identification for customer items during travel.
Regarding dependents claim 9, Takahashi, and Vermilye discloses all the features with respect to claim 8 as outlined above
Takahashi does not explicitly teach: wherein the transaction log includes a chain of custody associated with the lost item.
However, Vermilye teaches: wherein the transaction log includes a chain of custody associated with the lost item. (Vermilye − UID is transaction identifier received during check-in for example a hotel check in. [0025-0026] In accordance with the invention the UID is comprised of a unique identification number constructed against an algorithm having at least the following elements owner's identification and related contact information within a generated identification record. [0040] According to a further aspect of the invention, the UID can be part of or comprise an airline check-in procedure and can be an additional identifier utilized within any airline, travel industry or common carrier check-in procedure.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have combined the teaching of Vermilye with the teaching of Takahashi as both inventions are related to reporting items lost by a user(s) and tracking the status of the lost item(s). Adding the teaching of Vermilye to include UID services for tracking items during travel. Providing improve process locating items missing with label identification for customer items during travel.
Regarding dependents claim 12, Takahashi, and Vermilye discloses all the features with respect to claim 1 as outlined above
Takahashi teaches: wherein the lost item information includes at least a description of the given lost item, an image of the given lost item, and where and when the given lost item was found. (Takahashi – [0028] [0028] FIG. 11 is a diagram showing a lost-item reporting screen which is displayed. Element 35 description of lost item, Element 36 image of lost item. [0029] FIG. 12 is a diagram showing a similar found-item list screen which is displayed. Element 41 where lost item was found.)
Regarding dependents claim 13, Takahashi, and Vermilye discloses all the features with respect to claim 12 as outlined above
Takahashi teaches: wherein the status of the given lost item is one of: recovered item shipped, current or prior patron notified, lost item disposed, lost item recovered, recovered item on hold. (Takahashi – Fig. 19; [0251-0255]: “The column of present statuses [displayed in Fig. 19] contains information as to how found items are processed at present.  For example, the column of present status contains information indicative of ‘storage (the found item is stored in the member shop),’ ‘hand-over (the found item has been handed over to the owner),’ and ‘transfer (the found item has been transferred to a public organization such as a police box.’”  See also Figure 5: Takahashi further provides a field recording the date and time when a matching notification was generated for a found item in the lost-item information database data structure.)
Regarding independent claim 14, is directed to a non-transitory computer readable medium including at least computer program code. Claim 14 have similar/same technical features/limitations of claim 1 and the claims are rejected under the same rationale.
Regarding dependents claim 15, Takahashi, and Vermilye discloses all the features with respect to claim 14 as outlined above
Takahashi teaches: wherein the lost item recovery information being received includes a list of a plurality of different physical establishment locations associated with the entity. (Takahashi − [0088] FIG. 5 is a diagram showing a data structure of the lost-item information DB 110. a column of location information. Fig. 11, display where location information of lost item(s) can be received.)
Regarding dependents claim 16, Takahashi, and Vermilye discloses all the features with respect to claim 14 as outlined above
Takahashi does not explicitly teach: transaction identifier. 
However, Vermilye teaches: receiving the customer contact information based on the transaction identifier if it is determined that the transaction identifier is received. (Vermilye − UID is transaction identifier received during check-in for example a hotel check in. [0025-0026] In accordance with the invention the UID is comprised of a unique identification number constructed against an algorithm having at least the following elements owner's identification and related contact information within a generated identification record. [0040] According to a further aspect of the invention, the UID can be part of or comprise an airline check-in procedure and can be an additional identifier utilized within any airline, travel industry or common carrier check-in procedure.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have combined the teaching of Vermilye with the teaching of Takahashi as both inventions are related to reporting items lost by a user(s) and tracking the status of the lost item(s). Adding the teaching of Vermilye to include UID services for tracking items during travel. Providing improve process locating items missing with label identification for customer items during travel.
Regarding dependents claim 17, Takahashi, and Vermilye discloses all the features with respect to claim 1 as outlined above
Takahashi teaches: wherein the computer-implemented method comprises: return of the lost item to the customer based on the customer contact information if the notification is a found notification. (Takahashi ─ [0063] If the found-item information registered by the finder and the lost-item information registered by the owner are compared and determined as matching each other by the found-item information management server 100, then a matching notification is sent from the found-item information management server 100 to the terminal 203. The matching notification is sent as e-mail, for example.)
Regarding dependents claim 18, Takahashi, and Vermilye discloses all the features with respect to claim 14 as outlined above
Takahashi teaches: wherein the lost item recovery information being received includes a list of a plurality of different physical establishment locations associated with the entity. (Takahashi − [0088] FIG. 5 is a diagram showing a data structure of the lost-item information DB 110. a column of location information. Fig. 11, display where location information of lost item(s) can be received.)
Regarding dependents claim 19, Takahashi, and Vermilye discloses all the features with respect to claim 18 as outlined above
Takahashi does not explicitly teach: receiving the customer contact information based on the transaction identifier if it is determined that the transaction identifier is received.
However, Vermilye teaches: receiving the customer contact information based on the transaction identifier if it is determined that the transaction identifier is received.. (Vermilye − UID is transaction identifier received during check-in for example a hotel check in. [0025-0026] In accordance with the invention the UID is comprised of a unique identification number constructed against an algorithm having at least the following elements owner's identification and related contact information within a generated identification record. [0040] According to a further aspect of the invention, the UID can be part of or comprise an airline check-in procedure and can be an additional identifier utilized within any airline, travel industry or common carrier check-in procedure.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have combined the teaching of Vermilye with the teaching of Takahashi as both inventions are related to reporting items lost by a user(s) and tracking the status of the lost item(s). Adding the teaching of Vermilye to include UID services for tracking items during travel. Providing improve process locating items missing with label identification for customer items during travel. 
Regarding dependents claim 20, Takahashi, and Vermilye discloses all the features with respect to claim 14 as outlined above
Takahashi does not explicitly teach: wherein it is determined that the transaction identifier is received, and wherein the transaction identifier is associated with at least one customer reservation.
However, Vermilye teaches: wherein it is determined that the transaction identifier is received, and wherein the transaction identifier is associated with at least one customer reservation. (Vermilye − UID is transaction identifier received during check-in for example a hotel check in. [0025-0026] In accordance with the invention the UID is comprised of a unique identification number constructed against an algorithm having at least the following elements owner's identification and related contact information within a generated identification record. [0040] According to a further aspect of the invention, the UID can be part of or comprise an airline check-in procedure and can be an additional identifier utilized within any airline, travel industry or common carrier check-in procedure.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have combined the teaching of Vermilye with the teaching of Takahashi as both inventions are related to reporting items lost by a user(s) and tracking the status of the lost item(s). Adding the teaching of Vermilye to include UID services for tracking items during travel. Providing improve process locating items missing with label identification for customer items during travel.
Regarding dependents claim 21, Takahashi, and Vermilye discloses all the features with respect to claim 14 as outlined above
Takahashi does not explicitly teach: computer program code for generating a transaction log.
However, Vermilye teaches: computer program code for generating a transaction log. (Vermilye − [0025] In accordance with the invention the UID is comprised of a unique identification number constructed against an algorithm having at least the following elements: [0026] The inventive UID generated against the algorithm is unique to an article thereby causing each article affixed with a tag or imprint containing the UID to be unique and identifiable. Every generated UID is contained within a central database operated by a central records agency and is associated with all of the elements mentioned above that is unique to the owner or user of the UID.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have combined the teaching of Vermilye with the teaching of Takahashi as both inventions are related to reporting items lost by a user(s) and tracking the status of the lost item(s). Adding the teaching of Vermilye to include UID services for tracking items during travel. Providing improve process locating items missing with label identification for customer items during travel.
Regarding dependents claim 22, Takahashi, and Vermilye discloses all the features with respect to claim 21 as outlined above
Takahashi does not explicitly teach: wherein the transaction log includes a chain of custody associated with the lost item.
However, Vermilye teaches: wherein the transaction log includes a chain of custody associated with the lost item. (Vermilye − UID is transaction identifier received during check-in for example a hotel check in. [0025-0026] In accordance with the invention the UID is comprised of a unique identification number constructed against an algorithm having at least the following elements owner's identification and related contact information within a generated identification record. [0040] According to a further aspect of the invention, the UID can be part of or comprise an airline check-in procedure and can be an additional identifier utilized within any airline, travel industry or common carrier check-in procedure.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have combined the teaching of Vermilye with the teaching of Takahashi as both inventions are related to reporting items lost by a user(s) and tracking the status of the lost item(s). Adding the teaching of Vermilye to include UID services for tracking items during travel. Providing improve process locating items missing with label identification for customer items during travel.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi, Vermilye as applied to claim 1-9 and 12-22 above, and further in view of Gross (US PGPUB: 20040153413, Filed Date: Feb. 2, 2004).
Regarding dependents claim 10, Takahashi, and Vermilye discloses all the features with respect to claim 1 as outlined above
Takahashi teaches transmitting to the customer a notification in email but does not explicitly teach: an electronic recovery notification that includes a plurality of return item options, the plurality of return item options include at least a hold item option, a return item to me option, and a do not return item option.
However, Gross teaches: wherein the notification concerning the lost item being transmitted to the customer comprises an electronic recovery notification that includes a plurality of return item options, the plurality of return item options include at least a hold item option, a return item to me option, and a do not return item option. (Gross − [0088] a click through to a specific URL is made to cause the subscriber to interact with an interface shown in FIG. 3C. As shown in FIG. 3C, a subscriber can then elect to have the item shipped, not shipped, or even have the tide modified for another selection.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have combined the teaching of Takahashi, Vermilye and Gross. Adding the teaching of Gross to include features for adding selectable shipping options in a recovered item notification. Providing improve process locating items missing with label identification for customer items during travel. 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi, Vermilye, Gross as applied to claim 10 above, and further in view of Williams (USPGPUB 20020032573, Filed Date: Mar. 27, 2001).
Regarding dependents claim 11, Takahashi, Vermilye and Gross discloses all the features with respect to claim 10 as outlined above
Takahashi does not explicitly teach: wherein the return item to me option includes at least one shipment option, the shipment options including links to initiate payment of shipment for return of the lost item to the current or prior patron.
However, Williams teaches: wherein the return item to me option includes at least one shipment option, the shipment options including links to initiate payment of shipment for return of the lost item to the current or prior patron. (Williams − [0056] FIG. 28 is a graphic representation of an exemplary Shipping Payment Screen. 299-1 Payment type. [0190] FIG. 23 is a graphic representation of an exemplary Payment Information Preferences Screen in an exemplary embodiment of the invention)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to include a payment/check-out interface that allows users to select shipping preferences and pay shipping costs as taught by Williams with Takahashi, Vermilye, and Gross, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL E BARNES JR/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177